Title: To George Washington from the United States House of Representatives, 5 May 1789
From: United States House of Representatives
To: Washington, George



Sir,
[New York, 5 May 1789]

The Representatives of the people of the United States present their congratulations on the event by which your fellow citizens have attested the pre-eminence of your merit. You have long held the first place in their esteem: you have often received tokens of their affection. You now possess the only proof that remained of their gratitude for your services, of their reverence for your wisdom, and of their confidence in your virtues. You enjoy the highest, because the truest honor, of being the first Magistrate, by the unanimous choice of the freest people on the face of the Earth.
We well know the anxieties with which you must have obeyed a summons from the repose reserved for your declining years,

into public scenes, of which you had taken your leave forever. But the obedience was due to the occasion. It is already applauded by the universal joy which welcomes you to your station. And we cannot doubt that it will be rewarded with all the satisfaction, with which an ardent love for your fellow citizens must review successful efforts to promote their happiness.
This anticipation is not justified merely by the past experience of your signal services. It is particularly suggested by the pious impressions under which you commence your administration, and the enlightened maxims by which you mean to conduct it. We feel with you the strongest obligations to render the invisible hand which has led the American people through so many difficulties, to cherish a conscious reponsibility for the destiny of Republican liberty, and to seek the only sure means of preserving and recommending the precious deposit, in a system of legislation, founded on the principles of an honest policy, and directed by the spirit of a diffusive patriotism.
The question arising out of the fifth article of the Constitution, will receive all the attention demanded by its importance; and will, we trust be decided, under the influence of all the considerations to which you allude.
In forming the pecuniary provision for the Executive department, we shall not lose sight of a wish resulting from motives which give it a peculiar claim to our regard. Your resolution, in a moment critical to the liberties of your Country, to renounce all personal emolument, was among the many presages of your patriotic services, which have been amply fulfilled; and your scrupulous adherence now to the law then imposed on yourself, cannot fail to demonstrate the purity, whilst it increases the lustre, of a character, which has so many titles to admiration.
Such are the sentiments which we have thought fit to address to you. They flow from our own hearts; and we verily believe that among the millions we represent, there is not a virtuous citizen whose heart will disown them.
All that remains is that we join in your fervent supplication for the blessings of Heaven on our country; and that we add our own for the choicest of these blessings on the most beloved of her citizens.

Frederick Augustus Muhlenberg

